Title: Samuel & James Leitch to Thomas Jefferson, 6 December 1810
From: Leitch, Samuel & James
To: Jefferson, Thomas


          
            
              Dr Sir.
              Charlottesville Dec 6th 1810
            
             We are very much in Want of 8 & 10d Wrought nails if you Can with Convenience Spare us a few Cwt of each it will much Oblige Yr
            
              Obdt Servts
              
 Saml & Jas Leitch
            
          
          
            P.S. If not convenient to furnish us with them will thank you to let us know the first Oppty
          
        